By the Court,

Cole, J.
The simple question arising in this case is — Was the county of Portage liable to the sheriff of that county for the expenses of keeping and maintaining prisoners from the county of Waupaca, or should the sheriff have presented his account to the board of supervisors of *363Waupaca county for allowance and payment ? If Portage county was not liable to the sheriff for the payment of an account, the n the fact that it has voluntarily paid it without the express or implied request of Waupaca county, will not enable it to maintain this action. See Crawford Co. vs. Iowa Co., 2 Chand., page 25 of the opinion; Comyn on Contracts, Part 2, chap. 6, p. 452; Chitty on Con., 312; Lightfoot vs. Creed, 8 Taunton, 268.
We are of opinion that the statute makes the county of Waupaca liable to the sheriff for keeping its prisoners, and not the county of Portage.
Section 2, chap. 153, R. S., 1849, which has become section 2, chapter 190 of the new revision, reads as follows : “ Whenever there is no jail erected in any county, every judicial or executive officer of such county, who shall have power to order, sentence, or deliver any person to the county jail, may order, sentence, or deliver such person to the jail of any adjoining county. And the jailor of any such adjoining county shall receive and keep such prisoner in the same manner as if he had been ordered, sentenced or delivered to him by any officer or court of his own county. The county from which such prisoner was taken, shall pay all the expenses of keeping and maintaining him in such jail.”
This provision authorizes and requires the jailor of án ad: joining county to receive and keep prisoners sent from a county where there is no jail, in effect making him the jailor of the latter county, so far as those prisoners are concerned. Ordinarily the jailor is paid out of the treasury of his own county for keeping and maintaining prisoners, because usually persons are committed to the jail of the county where the offense is charged. The jailor presents his account to the county board of supervisors where the convict is confined, providing such county is liable to pay them. When that county is not liable for such expenses, the accounts should be presented to and allowed by the board of the county which is liable. The- statute above cited declares that the county from which the prisoner is taken shall pay the expense of keeping and maintaining him. That is, Waupaca and not *364Portage county is liable for those expenses. Is there not then an obvious propriety in requiring the jailor to present his account to the board of supervisors of that county for allowance? Suppose he had performed any other service or incurred any other expense for Waupaca county than the one he did; can there be a doubt about the necessity of his presenting his account to the board of that county for allowance and payment? "We apprehend not. And yet what real distinction exists between the two cases ? It may be suggested that it would be more convenient for the jailor to present his entire account for keeping and maintaining prisoners to Portage county for allowance and payment, and if any portion of the expenses was chargeable to other counties, let Portage county collect it. But we apprehend there would be embarrassments and troubles attending this method of doing the business, which would more than counter-balance any supposed convenience to the jailor. Aside from the very natural and reasonable objection which might be taken to the policy of requiring Portage county to pay the debts of Waupaca county, there might be, and probably would be,.a difference of opinion between the two county boards as to the amount which the jailor should receive for his services and expenses. Portage county might allow and pay an amount which Waupaca was unwilling to pay. This would lead to litigation, in which Portage county would incur additional expense in collecting a debt which it had paid for another county. Besides, when a contest arises as to the justness of the jailor’s charges, the matter can only be fairly and properly settled upon an issue made up between him and the debtor county. And if there is any hardship in requiring the jailor to receive and support prisoners for another county, it is one imposed by law and incident to his office. It is questionable whether any jailor is seriously affected by the operation of the statute, for if any county board refused to make just remuneration, the jailor would have his remedy by action. Understanding the statute to mean that the indebtedness for keeping prisoners of Waupaca county was direct from that county to the jailor of Portage county, we must hold that the account should have been presented by him to *365tbe debtor county, and that the payment by Portage county was a mere gratuitous one, without either the express or plied request of the former county.
It follows from these views that the non-suit was right. The judgment of the circuit court is therefore affirmed.